ALLOWABLE SUBJECT MATTER
Claims 1-3 and 5-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a gas barrier laminate which includes a modified silicon-containing polymer compound in combination with two protective films having different peel forces as claimed, in which one of the protective films is directly laminated to the surface of a base layer opposite the gas barrier layer.
While WO 2016/152558 A1 (see Seki, U.S. Pub. 2018/0022881) discloses a gas barrier laminate film with a plurality of layers including two protective films on either side of the laminate.  However, the laminate does not have a protective film directly in contact with the base layer as a light diffusion layer is required between the base layer and the protective film. Seki does teach the peel forces of the protective layers, but does not measure these forces at a peeling rate of 10 m/min as specified in the claims.
Yutou (U.S. Pub. 2008/0102241) describes peel forces for surface protecting films and optical materials measured as 10 m/min, but requires a backside treatment layer to be present.  Seki does not have a corresponding backside treatment layer.  Furthermore, such a backside treatment layer is excluded from the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1-3 and 5-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759